Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in this application.

Drawings
The drawings received on 11/4/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit”, “control unit”, “printing device storage unit” and “printing device control unit” in claims 1-5 and 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Storage unit corresponds to PC storage unit stores a program executed by the PC processor and data processed by the PC processor and has a non-volatile storage area or a volatile storage area [AP Specification: Fig 1 (210), par 0029-0030]
Control unit corresponds to PC control unit that has a PC processor executing a program, such as a CPU or an MPU [AP Specification: Fig 1 (20), par 0029]
Printing device storage unit corresponds to printer storage unit that stores a program executed by the printer processor and has a volatile non-volatile storage area or volatile storage area [AP Specification: Fig 1 (110), par 0040-0041]
Printing device control unit corresponds to printer control unit that has a processor which is a processor executing program, such as a CPU or an MPR and a printer storage unit [AP Specification: Fig 1 (10), par 0039]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki (US-2007/0086038).
As to Claim 1, Matsuzaki teaches ‘An information processing device comprising: a storage unit storing a first hot folder that is given a folder name including a keyword corresponding to a print condition and is thus associated with the print condition [Figs (205), 4 (403), 10, par 0064, 0071, 0076, 0099 – job ticket management table stores hot folder with a name associated with printing attributes]; and a control unit preparing the first hot folder and causing the storage unit to store the first hot folder that is prepared [Fig 5, par 0074-0077, 0099-0100 – creating a hot folder and storing in job ticket management table], wherein the control unit accepts an input of the folder name [par 0076 – the user creates a folder at an arbitrary location, and gives an easy-to-understand name to the folder “4UP_10copies_double-sided printing”], and prepares the first hot folder given the folder name that is accepted and causes the storage unit to store the first hot folder when the first hot folder associated with the print condition that is the same as the print condition corresponding to the keyword included in the folder name that is accepted is not stored in the storage unit [Figs 5, 6, par 0074-0083, 0095-0100 – creating a hot folder with an easy-to-understand name to the hot folder including printing attributes in the name “4UP_10copies_double-sided printing” and setting the printing attributes of the target hot folder to be saved in job ticket management table]’.

Further, in regards to claim 6 the information processing device of claim 1 performs the control method of claim 6.

As to Claim 2, Matsuzaki teaches ‘wherein the control unit gives the folder name including a plurality of the keywords to the first hot folder [par 0076 – the user creates a folder at an arbitrary location, and gives an easy-to-understand name to the folder “4UP_10copies_double-sided printing”]’.  

As to Claim 3, Matsuzaki teaches ‘wherein the control unit gives the folder name having a delimiter inserted between the keywords to the first hot folder [Fig 2 (205), par 0076 – the user creates a folder at an arbitrary location, and gives an easy-to-understand name to the folder “4UP_10copies_double-sided printing”, where delimiter corresponds to “_(underline)”]’.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US-2007/0086038) in view of Pai et al. (US-8,321,560).
As to Claim 4, Matsuzaki teaches all of the claimed elements/features as recited independent claim 3 to independent claim 1. Matsuzaki does not disclose expressly in its entirety ‘wherein the control unit resolves a character string of the folder name into a plurality of substrings, based on the delimiter, and collates each of the substrings that are resolved with the keyword, and thus determines whether the first hot folder associated with the print condition that is the same as the print condition corresponding to the keyword included in the folder name that is accepted is stored in the storage unit or not’.
Although Matsuzaki teaches the user creates a folder at an arbitrary location, and gives an easy-to-understand name to the folder “4UP_10copies_double-sided printing”, where delimiter corresponds to “_(underline)” [Fig 2 (205), par 0074-0077, 0095-0100].
While Pai teaches resolving partial filename for matching module to search the list of files for a substring matching to determine if a name is stored [8321560:col 6, line 43-col 7, line 4].
Matsuzaki in view of Pai teaches ‘wherein the control unit resolves a character string of the folder name into a plurality of substrings, based on the delimiter, and collates each of the substrings that are resolved with the keyword, and thus determines whether the first hot folder associated with the print condition that is the same as the print condition corresponding to the keyword included in the folder name that is accepted is stored in the storage unit or not [Matsuzaki: par 0074-0077, 0095-0100; Pai: col 6, line 43-col 7, line 4]’.
Matsuzaki and Pai are analogous art because they are from the same field of endeavor, namely data storing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a matching module, as taught by Pai. The motivation for doing so would have been to determining if there is a match in substring names for filtering. Therefore, it would have been obvious to combine Pai with Matsuzaki to obtain the invention as specified in claim 4.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US-2007/0086038) in view of Codrington et al. (US-2017/0220546).
As to Claim 5, Matsuzaki teaches all of the claimed elements/features as recited in independent claim 1. Matsuzaki does not disclose expressly ‘wherein the control unit generates the first hot folder as a subfolder in a second hot folder, the first hot folder is a hot folder that can be prepared by a user of the printing device including a manager of the printing device, and the second hot folder is a hot folder that can be prepared by the manager but cannot be prepared by the user who is not the manager’.
Codrington teaches ‘wherein the control unit generates the first hot folder as a subfolder in a second hot folder, the first hot folder is a hot folder that can be prepared by a user of the printing device including a manager of the printing device, and the second hot folder is a hot folder that can be prepared by the manager but cannot be prepared by the user who is not the manager [par 0182-0185, 0188 – an assigned owner may also elect to assign a sub-folder to another owner and remain on a supervisor (i.e., the creating user of the sub-folder), where each assigned owner (i.e. manager) by default may only view sub-folder levels that are lower than their assigned sub-folder and other users only have access to content that they have created or access content to which they have been assigned]’.
Matsuzaki and Codrington are analogous art because they are from the same field of endeavor, namely digital image data systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include assigning an owner and users for a main folder and sub-folder, as taught by Codrington. The motivation for doing so would have been to not allowing certain users to have access to user folders. Therefore, it would have been obvious to combine Codrington with Matsuzaki to obtain the invention as specified in claim 5.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koshigaya (US-2010/0179965) in view of Matsuzaki (US-2007/0086038).
As to Claim 7, Koshigaya teaches ‘A printing device comprising: a printing unit [Fig 1 (102) – image processing apparatus]; a printing device storage unit storing a first hot folder that is given a folder name; and a printing device control unit monitoring whether image data is saved in the first hot folder or not, and causing the printing unit to print based on the image data saved with the print condition associated with the first hot folder, when the image data is saved in the first hot folder [par 0043-0044, 0049-0051, 0093-0094, 0102 – core unit determines whether an operation was performed on the hot folder stored in image processing apparatus, where an operation corresponds to registering file/date in the hot folder HF; and if file/data is registered in hot folder HF, executing the processing associated with HF]’.
Koshigaya does not disclose expressly ‘wherein the printing device control unit accepts an input of the folder name, a folder name including a keyword corresponding to a print condition and is thus associated with the print condition and prepares the first hot folder given the folder name that is accepted and causes the printing device storage unit to store the first hot folder when the first hot folder associated with the print condition that is the same as the print condition corresponding to the keyword included in the folder name that is accepted is not stored in the printing device storage unit’.
Matsuzaki in the proposed combination teaches ‘wherein the printing device control unit accepts an input of the folder name, a folder name including a keyword corresponding to a print condition and is thus associated with the print condition and prepares the first hot folder given the folder name that is accepted and causes the printing device storage unit to store the first hot folder when the first hot folder associated with the print condition that is the same as the print condition corresponding to the keyword included in the folder name that is accepted is not stored in the printing device storage unit [Figs 5, 6, par 0074-0083, 0095-0100 – creating a hot folder with an easy-to-understand name to the hot folder including printing attributes in the name “4UP_10copies_double-sided printing” and setting the printing attributes of the target hot folder to be saved in job ticket management table for printing a job based on the keyword printing attributes]’.
Koshigaya and Matsuzaki are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include hot folder names including keyword printing attributes, as taught by Matsuzaki. The motivation for doing so would have been to a printing unit to store hot folders with a folder name including keywords to the print attributes associated with the hot folder printing attributes Therefore, it would have been obvious to combine Matsuzaki with Koshigaya to obtain the invention as specified in claim 7.

As to Claim 8, Koshigaya teaches core unit determines whether an operation was performed on the hot folder stored in image processing apparatus, where an operation corresponds to registering file/date in the hot folder HF; and if file/data is registered in hot folder HF, executing the processing associated with HF [par 0043-0044, 0049-0051, 0093-0094, 0102].
While Matsuzaki teaches creating a hot folder with an easy-to-understand name to the hot folder including printing attributes in the name “4UP_10copies_double-sided printing” and setting the printing attributes of the target hot folder to be saved in job ticket management table for printing a job based on the keyword printing attributes [Figs 5, 6, par 0074-0083, 0095-0100].
Koshigaya in view of Matsuzaki teaches ‘wherein the printing device control unit acquires the folder name of the first hot folder in which the image data is saved, specifies the keyword including the folder name that is acquired, specifies the print condition corresponding to the keyword that is specified, and causes the printing unit to print, based on the print condition that is specified [Koshigaya: par 0043-0044, 0049-0051, 0093-0094, 0102; Matsuzaki: Figs 5, 6, par 0074-0083, 0095-0100]’.  
Koshigaya and Matsuzaki are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include hot folder names including keyword printing attributes, as taught by Matsuzaki. The motivation for doing so would have been to a printing unit to store hot folders with a folder name including keywords to the print attributes associated with the hot folder printing attributes Therefore, it would have been obvious to combine Matsuzaki with Koshigaya to obtain the invention as specified in claim 8.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koshigaya (US-2010/0179965) in view of Matsuzaki (US-2007/0086038) and further in view of Pai et al. (US-8,321,560).
As to Claim 9, Koshigaya in view of Matsuzaki teaches all of the claimed elements/features as recited independent claim 8 to independent claim 7. Koshigaya in view of Matsuzaki does not disclose expressly in its entirety ‘wherein the printing device control unit when giving the folder name including a plurality of the keywords, gives the folder name having a delimiter inserted between the keywords to the first hot folder, resolves a character string of the folder name that is acquired into a plurality of substrings, based on the delimiter, specifies the keyword corresponding to the substring, with respect to each of the substrings that are resolved, specifies the print condition with respect to each of the keywords that are specified, and causes the printing unit to print, based on each of the print conditions that are specified’.
Although, Koshigaya teaches core unit determines whether an operation was performed on the hot folder stored in image processing apparatus, where an operation corresponds to registering file/date in the hot folder HF; and if file/data is registered in hot folder HF, executing the processing associated with HF [par 0043-0044, 0049-0051, 0093-0094, 0102].
While, Matsuzaki teaches the user creates a folder at an arbitrary location, and gives an easy-to-understand name to the folder “4UP_10copies_double-sided printing”, where delimiter corresponds to “_(underline)” [Fig 2 (205), par 0074-0077, 0095-0100].
And, Pai teaches resolving partial filename for matching module to search the list of files for a substring matching to determine if a name is stored [8321560:col 6, line 43-col 7, line 4].
Koshigaya in view of Matsuzaki and Pai teaches ‘wherein the control unit resolves a character string of the folder name into a plurality of substrings, based on the delimiter, and collates each of the substrings that are resolved with the keyword, and thus determines whether the first hot folder associated with the print condition that is the same as the print condition corresponding to the keyword included in the folder name that is accepted is stored in the storage unit or not [Koshigaya: par 0043-0044, 0049-0051, 0093-0094, 0102; Matsuzaki: par 0074-0077, 0095-0100; Pai: col 6, line 43-col 7, line 4]’.
Koshigaya in view of Matsuzaki are analogous art with Pai because they are from the same field of endeavor, namely data storing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a matching module, as taught by Pai. The motivation for doing so would have been to determining if there is a match in substring names for filtering. Therefore, it would have been obvious to combine Pai with Koshigaya in view of Matsuzaki to obtain the invention as specified in claim 9.

Conclusion
The prior art of record
a. US Publication No.	2007/0086038
b. US Patent No.		8,321,560
c. US Publication No.	2010/0179965
d. US Publication No.	2017/0220546

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677